Citation Nr: 0411795	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-14 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to April 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.  The veteran's claims file was 
subsequently transferred to the VA RO located in Cleveland, 
Ohio.  
The veteran and her representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
October 2003.

In an April 1996 statement, the veteran noted in reference to 
her then appeal that she had recurrent yeast infections and 
asthma.  In October 1997, the veteran raised the issue of 
entitlement to a clothing allowance.  A March 1998 statement 
of the veteran reflects that she raised service connection 
for depression and sleep disorders as secondary to post-
traumatic stress disorder (PTSD), a disorder for which VA 
granted service connection in the September 1999 rating 
decision.  These matters are referred to the RO for 
appropriate action.

This issue of service connection for fibromyalgia is REMANDED 
in part to the RO via the Veterans Benefit Administration 
(VBA) Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  There is no clear and mistakable evidence that the 
migraine headaches existed prior to active service.

2.  There is competent medical evidence of record showing 
that the migraine headaches began in active service.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
migraine headaches on the basis that the disorder did not 
preexist active service and that it began in active service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  VAOPGCPREC 3-2003.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records reflect that on an August 1989 
entrance examination, the veteran denied having had frequent 
or severe headaches and that a headache disorder was not 
diagnosed.  In May 1990, the veteran complained of 
intermittent headaches.  It was noted that there was no 
history of migraines.  The assessments included migraine 
headaches.  In August 1991, the veteran reported an eight-
year history of headaches.  The assessment was chronic 
headaches.  The doctor noted that tension headaches were 
suspected, but that there could be a vascular component.  An 
undated medical record that was prepared after August 1991 
shows that the veteran had had headaches for about nine 
years.  On the February 1992 separation examination, the 
veteran reported that she had had frequent or severe 
headaches; the examining doctor noted that she had migraine 
headaches.

Private medical records from Dr. Campbell show treatment of 
migraine headaches in April 1996.  A VA medical record dated 
in January 2002 reveals that the veteran had a long history 
of migraine headaches.

The veteran testified at her October 2003 hearing that while 
she had headaches prior to service, she first had symptoms 
associated with migraines in service.

The Board has reviewed the probative evidence of record.  A 
headache disorder was not noted on entrance into active 
service.  Therefore, the first matter is whether the 
presumption of soundness applies.  While the veteran had a 
history of headaches prior to service, it was noted in May 
1990 that there was no history of migraines.  Accordingly, 
the Board finds that there is not clear and unmistakable 
evidence that the migraine headaches existed prior to active 
service.  As the first prong of the rebuttal standard has not 
been satisfied, the statutory presumption of soundness has 
not been rebutted.  As migraine headaches were first 
diagnosed in active service and the medical evidence reflects 
that the veteran still has migraine headaches, the Board 
finds that the migraine headaches began in active service and 
service connection is warranted for migraine headaches.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

Service connection for migraine headaches is granted


REMAND

The veteran has stated that a doctor at the VA medical center 
in Oklahoma City, Oklahoma, diagnosed fibromyalgia in 1997.  
She also testified that she has been treated by a private 
physician, Dr. Hashmi since late 2000 as well as by an 
internist at the VA medical center.  Records from that the 
private doctor, as well as records from VA medical facilities 
and additional service medical records, may be available.  
VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file. 

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
fibromyalgia or associated symptoms since 
April 1992.  Obtain all records from the 
VA medical center in Columbus, Ohio, for 
the periods from February 1999 to July 
1999 and from June 2003 to the present.  
Obtain all records from the VA medical 
center in Cincinnati, Ohio, for the 
periods from February 1999 to November 
1999 and from May 2003 to the present.  
Obtain all records from the VA medical 
center in Oklahoma City, Oklahoma, for 
the periods from April 1992 to February 
1994 and from May 1996 to February 1999.  
Obtain all records from the VA community-
based outpatient clinic in Lawton, 
Oklahoma, for the periods from April 1992 
to February 1994 and from May 1996 to 
February 1999.  Obtain all records from 
Dr. Hashmi of Worthington, Ohio from 2000 
to present.  Obtain any other identified 
records.  Associate all records with the 
claims file.  If any request for private 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  Advise the veteran that she may 
submit a statement from any medical 
professional, such as Dr. Hashmi, who has 
related fibromyalgia to active service.

4.  Obtain copies of all medical and 
other records considered by the Social 
Security Administration (SSA) for all 
claims for Social Security disability 
benefits filed by the veteran, along with 
copies of all SSA decisions.  If any 
request for SSA records is unsuccessful, 
notify the veteran appropriately.  
38 C.F.R. § 3.159(e).

5.  Contact the National Personnel 
Records Center and obtain any additional 
service medical records for the veteran.  
If any request for service medical 
records is unsuccessful, notify the 
appellant appropriately.  38 C.F.R. 
§ 3.159(e).

6.  Associate the veteran's vocational 
rehabilitation file with the claims 
folder.

7.  After the completion of numbers 1- 6 
above, the VBA AMC should schedule the 
veteran for a VA rheumatology examination 
to determine the nature and extent of any 
diagnosed fibromyalgia.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should determine whether the 
veteran has fibromyalgia, and if so, 
should opine whether it is as least as 
likely as not that disorder is related to 
active service.  If fibromyalgia is 
diagnosed, the examiner should note where 
the musculoskeletal pain and tender 
points are.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

8.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



